In the
United States Court of Appeals
For the Seventh Circuit

No. 00-1429

Stacey Morrell, individually and
as next friend for Joshua Morrell,
an infant,

Plaintiff-Appellant,

v.

Philip Mock, et al.,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 2459--George W. Lindberg, Judge.

Argued September 15, 2000--Decided November 1, 2001



  Before Flaum, Chief Judge, and Kanne and
Williams, Circuit Judges.

  Williams, Circuit Judge. Three law
enforcement officers, acting on
directions from two assistant state’s
attorneys, took Stacey Morrell’s child
from her home in Illinois and gave the
child to his putative father pursuant to
an ex parte order issued by a New Mexico
court. In this appeal we must decide if
Morrell has stated a claim for
deprivation, without due process, of a
constitutionally protected liberty
interest, and if so, whether the
defendants are entitled to qualified
immunity from suit. Although we hold that
Morrell’s allegations are sufficient to
state a constitutional claim, we agree
with the district court that defendants
are entitled to immunity and therefore
affirm the judgment of the district
court.

I.   BACKGROUND

A. Facts
  Stacey Morrell had an affair with John
Howell while both were assigned to a
military base in Albuquerque, New Mexico.
After the affair ended, Morrell
reconciled with her husband, David, and
the couple moved to El Paso, Texas, where
David had been assigned for active duty.
In El Paso, Stacey Morrell gave birth to
Joshua Morrell. David Morrell was
identified as the father on Joshua’s
birth certificate.

  Meanwhile, Howell filed a "Petition to
Establish Paternity, Custody, and Time
Sharing" in a New Mexico court, and on
the day before Joshua was born in El
Paso, Howell attempted service on Morrell
by posting a copy of the summons and
petition on the premises of her former
home in Albuquerque. Morrell never
received that posted notice, and after
she failed to enter an appearance, Howell
moved for a default judgment. At a
hearing on Howell’s motion, New Mexico
Judge Anne Kass ordered that Morrell be
served by personal service and ordered
her to appear in court on the day
following service. That order was served
on Morrell by hand delivery in El Paso,
and when she failed to appear the next
day, Judge Kass entered the following
order:

IT IS FOUND IN OPEN COURT:

  Respondent was personally served with an
order to appear at 9:00 a.m. the first
business day following service. She was
personally served on June 17, 1998. She
failed to appear at 9:00 a.m. June 18,
1998.

  Respondent has intentionally been
avoiding service of process in this
paternity case.

  Respondent has willfully failed and
refused to participate in an orderly
process to determine parentage.

IT IS ORDERED IN OPEN COURT:

I. Law Enforcement Authorities are
authorized and requested to assist John
D. Howell . . . in obtaining physical
custody of a male child born on or about
3/17/98.

II. Upon obtaining physical custody, a
parentage determination shall be
undertaken. It may be undertaken in New
Mexico or in South Carolina as Mr. Howell
decides.

III. If parentage determination is
undertaken in So. Carolina or in any
other state, New Mexico relinquishes
jurisdiction to such other state to
determine custody, visitation and child
support issues.

IV. Judgment is entered against Stacey J.
Morrell in favor of John D. Howell for
fees and costs herein of $3,000.00.

  After the order was entered, Morrell
filed a special appearance contesting
jurisdiction. At about the same time,
David Morrell’s active duty assignment in
El Paso ended, and the family moved to
Stacey Morrell’s parents’ home in Indiana
while David Morrell sought new
employment. There, Stacey Morrell filed a
petition to establish paternity, and
Howell responded with a motion to
dismiss, relying on the New Mexico
court’s prior assertion of jurisdiction
and asserting that he had already
commenced another paternity action in
South Carolina (where Howell resided).
While the Indiana action was pending,
David Morrell secured a job in Illinois,
and the Morrells moved there with Joshua.

  Howell then traveled to Illinois and
filed the New Mexico order with the Will
County Circuit Court clerk. Howell
appeared that same day on an emergency
motion before the Will County Circuit
Court and requested enforcement of the
New Mexico order by way of a body
attachment (a civil writ ordering the
seizure of a person). The Illinois judge
refused to issue the writ without notice
to Stacey Morrell. Undeterred, Howell
went to the Will County State’s
Attorney’s office and spoke to defendant
Judy DeVriendt, an assistant state’s
attorney. DeVriendt telephoned the local
police and told them to take custody of
Joshua pursuant to the New Mexico order.
When the local police went to Stacey
Morrell’s home, she showed them pleadings
from the Indiana action. After consulting
with their superiors, the police decided
not to take custody of Joshua and advised
Howell that they would not take further
action without an order from the Will
County court.

  DeVriendt then consulted defendant
Philip Mock, chief of the state’s
attorney’s civil division. Mock reviewed
the New Mexico order and the docket sheet
from the hearing before the Will County
Circuit Court, which showed that the
court had denied Howell’s emergency
motion for a body attachment. Mock then
read the Illinois Uniform Child Custody
Jurisdiction Act (UCCJA), 750 Ill. Comp.
Stat. 35/1, et seq., which governs the
recognition in Illinois of custody
determinations of other states. He also
checked the circuit court’s computer
database to determine whether any other
orders or judgments involving these
parties had been filed in Will County,
and directed his subordinates to verify
that the New Mexico order had not been
vacated. Mock concluded that the New
Mexico order was valid and directed
DeVriendt to have the Will County
Sheriff’s Department pick up the child
and give him to Howell.

  Defendant Richard Ackerson, an
investigator with the Will County
Sheriff’s Department, was assigned to the
case. According to Ackerson, DeVriendt
showed him the New Mexico order and
paperwork from the Indiana action, told
him that the New Mexico order had been
validated by an Illinois judge, and
directed him to arrest Morrell if she did
not cooperate. Acting on her
instructions, Ackerson and two deputy
sheriffs, defendants Richard Holman and
Keith Ploense, went to the Morrells’
home. As she had when the police visited
a few days earlier, Morrell showed the
sheriff’s deputies the paperwork from the
Indiana action. She also asked them to
speak by telephone with her lawyer in
Indiana, who told them that the Indiana
action had "superceded" the New Mexico
order. Ackerson replied that he had
instructions to serve the New Mexico
order, which was the only one that had
been "validated" in Illinois. Morrell
gave Joshua to the deputies--after being
threatened with arrest if she refused--
and the deputies gave the eight-month-old
infant to Howell. Howell immediately
returned to South Carolina with Joshua.

  Later that day, Morrell appeared before
another judge in Will County, who ordered
Mock to retrieve the baby. Joshua was
reunited with his mother four days later.

B.The District Court Proceedings

  Morrell filed suit on behalf of herself
and Joshua claiming a deprivation,
without due process, of their liberty
interests in familial relations protected
by the Fourteenth Amendment. After
discovery, all parties moved for summary
judgment. Without reaching the question
of whether there had been a
constitutional violation, the district
court held that the deputies were
absolutely immune from liability for
damages arising from their execution of
the court order. With respect to the
assistant state’s attorneys, the court
held that reasonable persons in their
position would not have known that
ordering the child to be seized was
unconstitutional, and that they were
therefore entitled to qualified immunity
from damages. The court therefore granted
the defendants’ motions for summary
judgment, denied the plaintiff’s cross
motion for summary judgment, and entered
judgment for the defendants.

II.   ANALYSIS

  To evaluate defendants’ claim of
qualified immunity under sec. 1983, the
court must decide (1) whether plaintiff
has stated a claim for violation of her
constitutional rights, and if so, (2)
whether those rights were clearly
established at the time of the violation,
such that a reasonable official would
understand that what he was doing
violates those rights. Wilson v. Layne,
526 U.S. 603, 609 (1999); Mitchell v.
Randolph, 215 F.3d 753, 755 (7th Cir.
2000). We first address the
constitutionality of the defendants’
conduct. Saucier v. Katz, 121 S. Ct. 2151,
2155-56 (2001); Pearson v. Ramos, 237
F.3d 881, 884 (7th Cir. 2001). On that
question, "we are required to determine
only whether [the plaintiff’s]
allegations, if true, state a claim of
deprivation." Delaney v. DeTella, 256
F.3d 679, 683 (7th Cir. 2001); see also
Katz, 121 S. Ct. at 2156. We review the
district court’s judgment de novo.
McGrath v. Gillis, 44 F.3d 567, 569 (7th
Cir. 1995).

A.The Constitutional Violation

  Morrell contends that the New Mexico
court lacked jurisdiction, and that the
court’s order could not be enforced in
Illinois until Morrell received notice
and an opportunity to be heard in
Illinois. Her claim is based on a
mother’s liberty interest, protected by
the due process clause of the Fourteenth
Amendment, in the companionship, care,
custody, and control of her child. See
Lassiter v. Dep’t of Soc. Servs., 452
U.S. 18, 27 (1981); Brokaw v. Mercer
County, 235 F.3d 1000, 1020 (7th Cir.
2000); Ellis v. Hamilton, 669 F.2d 510,
512 (7th Cir. 1982)./1 To meet the
requirements of due process, the state
must afford notice and an opportunity to
be heard "at a meaningful time and in a
meaningful manner." Armstrong v. Manzo,
380 U.S. 545, 552 (1965). We have held
that, absent exigent circumstances, due
process requires a hearing before state
officials may remove a child from his
home. Brokaw, 235 F.3d at 1020; Ellis,
669 F.2d at 512; accord Hollingsworth v.
Hill, 110 F.3d 733, 739 (10th Cir. 1997);
Hurlman v. Rice, 927 F.2d 74, 79-80 (2d
Cir. 1991).

  Defendants do not claim that there were
exigent circumstances that would justify
seizing the child before notice and
hearing. Instead, they argue that
Morrell’s constitutional claim fails
because of the availability of a post-
deprivation hearing in Illinois. Their
argument is based on Ellis v. Hamilton,
669 F.2d 510, in which we held, with
respect to the plaintiffs’ claim that
they were denied due process when various
state officials allegedly blocked their
efforts to adopt their grandchildren,
that due process was not denied because
the state provided a "variety of remedies
by which to correct" the officials’
alleged misbehavior. 669 F.2d at 514.
However, Ellis is distinguishable because
in that case the grandparents acquiesced
in the child welfare officials’ directive
to turn the children over, and the
children were not (as in this case) taken
from the home without prior notice and
under a threat of arrest. See 669 F.2d at
515. Moreover, the right of the
grandparents in Ellis is less compelling
than the right of a biological, custodial
parent, and therefore lesser procedural
protections may be consistent with due
process. See Weller v. Dep’t of Soc.
Servs., 901 F.2d 387, 394 (4th Cir. 1990)
(distinguishing Ellis on this basis).

  However, the defendants are correct that
Morrell had actual notice of the New
Mexico hearing (albeit less than 24
hours’ notice) and then had more than
four months to either raise her
jurisdictional defenses in New Mexico or
pursue a collateral attack elsewhere
before the order was enforced. The
question, then, is whether in addition to
prejudgment process provided in New
Mexico, Illinois must provide pre-
enforcement notice and an opportunity to
be heard. On this point, Morrell argues
that a state may not enforce another
state’s order without prior notice and a
hearing. She relies on cases holding that
a state’s judgment "cannot be enforced
out of the state by an execution issued
within it." McElmoyle ex rel. Bailey v.
Cohen, 38 U.S. 312, 325 (1839); Williams
v. North Carolina, 325 U.S. 226, 229
(1945). But these cases do not prescribe
the method that a state must use in
domesticating another state’s order; the
method, as Morrell concedes, is
determined by the local law of the
enforcing state. See Baker v. General
Motors, 522 U.S. 222, 235 (1998) (citing
McElmoyle, 38 U.S. at 325; Restatement
(Second) of Conflict of Laws sec. 99
(1969) ("The local law of the forum
determines the methods by which a
judgment of another state is
enforced."))./2

  Morrell next relies on cases holding
that the Due Process Clause establishes
limits on the rendering state’s exercise
of jurisdiction over non-residents, and
that judgments entered beyond those
limits are void and may not be enforced
in that state or in any other, see, e.g.,
Williams, 325 U.S. at 229-30; Pennoyer v.
Neff, 95 U.S. 714, 720-23 (1877), and on
the principle that a defendant
challenging a court’s jurisdiction may
ignore the court’s proceedings, risk a
default judgment, and resist enforcement
in a collateral attack on the first
court’s jurisdiction. See, e.g.,
Williams, 325 U.S. at 229-31; Chicago
Life Ins. Co. v. Cherry, 244 U.S. 25, 29
(1917); Thompson v. Whitman, 85 U.S. 457,
469 (1873); Bd. of Trs., Sheet Metal
Workers’ Nat’l Pension Fund v. Elite
Erectors, Inc., 212 F.3d 1031, 1034-35
(7th Cir. 2000); United States v. County
of Cook, 167 F.3d 381, 388 (7th Cir.
1999) (observing that the exception from
res judicata for collateral attacks
challenging jurisdiction is necessary
"because otherwise a court that lacked
jurisdiction could strong-arm a party to
litigate the subject, decide in favor of
its own power, and thus block any review
of its adjudicatory competence.")./3
Again, however, these cases do not
establish any particular procedure that
must be followed by a state asked to
enforce another state’s order, and do not
hold that notice and a hearing on the
question of the rendering state’s
jurisdiction must in all cases precede
enforcement.

  Closer to the question before us are two
Supreme Court decisions considering what
pre-enforcement process is due when a
creditor seeks to enforce a judgment. In
Endicott-Johnson Corp. v. Encyclopedia
Press, Inc., 266 U.S. 285 (1924), the
Court held that, having received full
notice and hearing on the underlying
judgment, the debtor was not entitled to
further notice before execution of that
judgment:

[T]he established rules of our system of
jurisprudence do not require that a
defendant who has been granted an
opportunity to be heard and has had his
day in court, should, after a judgment
has been rendered against him, have a
further notice and hearing before
supplemental proceedings are taken to
reach his property in satisfaction of the
judgment. Thus, in the absence of a
statutory requirement, it is not
essential that he be given notice before
the issuance of an execution against his
tangible property; after the rendition of
the judgment he must take "notice of what
will follow," no further notice being
"necessary to advance justice."

Id. at 288 (citations omitted).

  However, a later case, Griffin v.
Griffin, 327 U.S. 220, 232 (1946),
appears to narrow the holding in
Endicott. In Griffin, a wife litigated
and won an award of alimony, and ten
years later, without notice to the
husband, she obtained a judgment that
alimony payments were in arrears and a
writ authorizing execution of that
judgment. The Court held that the failure
to give notice of the later proceedings
violated due process, and therefore, that
the judgment could not be enforced:

While it is undoubtedly true that the
1926 decree, taken with the New York
practice on the subject, gave petitioner
notice at the time of its entry that
further proceedings might be taken to
docket in judgment form the obligation to
pay installments accruing under the
decree, we find in this no ground for
saying that due process does not require
further notice of the time and place of
such further proceedings, inasmuch as
they undertook substantially to affect
his rights in ways in which the 1926
decree did not.

Id. at 232./4 The Court in Griffin did
not make reference to Endicott, but many
courts have interpreted Griffin as
limiting Endicott’s holding that notice
and hearing on the underlying judgment
serves as constructive notice of all that
will follow. See, e.g., McCahey v. L.P.
Investors, 774 F.2d 543, 548 (2d Cir.
1985); Brown v. Liberty Loan Corp. of
Duval, 539 F.2d 1355, 1364-65 (5th Cir.
1976); see also Hanner v. DeMarcus, 390
U.S. 736, 741-42 (1968) (Douglas, J.,
dissenting from the dismissal of writ of
certiorari on the question of overruling
Endicott). These cases interpret Griffin
as holding that, at least as to issues
and rights that were not litigated in the
underlying judgment, such as defenses to
execution on particular assets, Endicott
does not supply the answer. McCahey, 774
F.2d at 547-49; Brown, 539 F.2d at 1364-
65; see also Aacen v. San Juan County
Sheriff’s Dep’t, 944 F.2d 691, 695 (10th
Cir. 1991); Dionne v. Bouley, 757 F.2d
1344, 1351-52 (1st Cir. 1985).

  Viewed in light of Griffin, we agree
that Endicott does not entirely foreclose
consideration of whether the Due Process
Clause requires post-judgment notice or
other procedures. According to Morrell,
because she failed to appear in New
Mexico, she retained her right to
collaterally attack jurisdiction
elsewhere. As to jurisdiction (without
which the judgment is void), Morrell
never had the "day in court" that was the
basis of Endicott’s holding that no
further pre-deprivation notice was
required.

  In determining, then, what post-judgment
process (if any) is due, we must balance
the nature of the private interests at
stake, the risk of harm from erroneous
deprivations, and the government’s
interests affected. See Mathews v.
Eldridge, 424 U.S. 319, 335 (1976);
Aacen, 944 F.2d at 695-96; McCahey, 774
F.2d at 548-49; Finberg v. Sullivan, 634
F.2d 50, 57-58 (3d Cir. 1980) (en banc);
see also Weller, 901 F.2d at 394. We
believe that the same considerations
underlying the recognition of a parent’s
due process right to pre-deprivation
notice and hearing justify the
requirement of pre-deprivation notice and
some opportunity to object in the
enforcing state, at least when the
rendering court’s order is by default. To
hold otherwise would force the parent to
litigate her jurisdictional objections in
any state chosen by an adverse party
(even if, as Morrell asserts was the case
here, the state lacked any connection
with the child or personal jurisdiction
over the parent), or else risk
enforcement without notice in another
state before she has an opportunity to
mount a collateral attack. This result
would be inconsistent with the due
process limitations on a state’s
jurisdiction that the right of collateral
attack protects, see Williams, 325 U.S.
at 229; County of Cook, 167 F.3d at 388,
and is also inconsistent with a proper
balancing of the competing interests at
stake.

  A parent’s liberty interest in her
relationship with her child is of
considerable importance--and "far
moreprecious . . . than property rights."
May v. Anderson, 345 U.S. 528, 533
(1953); see also Lassiter, 452 U.S. at
27; Santosky v. Kramer, 455 U.S. 745, 759
(1982); Weller, 901 F.2d at 394. And even
though the interference with the mother’s
custody in this case was to be temporary,
we cannot ignore the not insubstantial
risk that once physical custody is
erroneously transferred, it may never be
regained. See Unif. Child Cust. Jur. Act,
prefatory note, 9 U.L.A. 262, 264 (1999);
Wayne Young, Parental Child-Snatching:
Out of a No-Man’s-Land of Law, 13 St.
Mary’s L.J. 337, 338 (1981) (estimating
that, annually, as many as 100,000
children are kidnapped by a parent). The
risk of erroneous deprivation is
particularly grave in a case like this
one in which custody was transferred
based on an ex parte presentation, and
when, therefore, the jurisdiction of the
rendering court has not been tested in an
adversarial proceeding.

  We must also consider, however, the
interest of the parent seeking to enforce
a court’s order transferring physical
custody. That parent has (at least
potentially) an equally important
interest at stake. And once a court has
recognized that parent’s right to
custody, that parent has an important
interest in having the court’s
determination enforced. Pre-enforcement
notice may trigger flight by the parent
with physical custody, making it more
difficult (and perhaps, in some cases,
impossible) to enforce the order.
However, the rendering court’s
determination of proper custody has less
weight when the question of the court’s
jurisdiction has never been litigated in
a contested proceeding; without some
procedure in the enforcing state, it is
impossible for that state to determine
whether the order is entitled to any
weight at all. Moreover, if pre-
enforcement process in the enforcing
state is required, as urged by Morrell,
any exigent circumstances (such as flight
risk) can be considered by the enforcing
court in determining whether action may
be taken in advance of notice.

  The state’s interest, according to the
defendants, is in facilitating interstate
recognition and enforcement of child
custody decrees and in deterring the
unilateral removal of children by parents
seeking to avoid jurisdiction. Illinois
has addressed these interests in the
Uniform Child Custody Jurisdiction Act
(UCCJA), see 750 Ill. Comp. Stat. 35/2
(stating the purposes of the Act); see
also In re Marriage of Mauro, 543 N.E.2d
856, 858 (Ill. App. Ct. 1989), which, the
defendants contend, required them to
enforce the New Mexico order without
notice or hearing. They rely on section
16(a) of the Illinois Act, which provides
for registration of out-of-state custody
judgments:

A certified copy of a custody judgment of
another state may be filed in the office
of the clerk of any circuit court of this
State. The clerk shall treat the judgment
in the same manner as a custody judgment
of a circuit court of this State. A
custody judgment so filed has the same
effect and shall be enforced in like
manner as a custody judgment rendered by
a court of this State.

750 Ill. Comp. Stat. 35/16(a)./5

  However, the UCCJA’s scheme for
cooperative interstate recognition of
custody determinations rests on the
premise that each state’s interests are
served by limiting the bases for a
state’s assertion of jurisdiction over a
child custody determination, and
requiring interstate recognition of only
those determinations entered within those
limits. See 750 Ill. Comp. Stat. 35/2; see
also Unif. Child Cust. Jur. Act sec. 13
cmt., 9 U.L.A. 559 (1999)./6 To that
end, Illinois law pro-vides the party
opposing recognition and enforcement of
another state’s custody determination
with notice and the opportunity to be
heard on whether those jurisdictional
prerequisites are met. See Gasaway v.
Gasaway, 616 N.E.2d 610, 613 (Ill. App.
Ct. 1993) (describing the procedures for
domesticating another state’s custody
judgment); In re Marriage of Los, 593
N.E.2d 126, 131 (Ill. App. Ct. 1992); In
re Marriage of Mauro, 543 N.E.2d 856, 858
(Ill. App. Ct. 1989); In re Marriage of
Rogers, 490 N.E.2d 1000, 1003 (Ill. App.
Ct. 1986). Although the Illinois statute
does not specify that notice and an
opportunity to be heard on jurisdictional
prerequisites (both constitutional and
statutory) must precede enforcement,
courts interpreting the Illinois and
uniform acts have held that it must, in
order to allow the adverse party the
opportunity to contest recognition and
enforcement. See In re Marriage of
Rogers, 490 N.E.2d at 1003; Holm v.
Smilowitz, 840 P.2d 157, 165 (Utah Ct.
App. 1992); Kilgore v. Kilgore, 666
S.W.2d 923, 929 (Mo. Ct. App. 1984);
Wyatt v. Falhsing, 396 So. 2d 1069, 1072-
73 (Ala. Civ. App. 1981); Beck v. Smith,
296 N.W.2d 886, 891-93 (N.D. 1980)./7
  Given the importance that the Illinois
child custody enforcement scheme places
on proper statutory jurisdiction, we do
not think that the state’s interests
weigh against providing pre-deprivation
process before enforcing an out-of-state
order when that order was entered without
an adjudication of that court’s statutory
jurisdiction or whether the order was
entered consistent with due process
requirements of notice and jurisdiction.
See Duchesne v. Sugarman, 566 F.2d 817,
828 n.26 (2d Cir. 1977) (stating that
"the administrative and fiscal burden to
the state can be of no moment" when the
procedures were consistent with state
requirements). And when we consider the
nature of the interests at stake and the
gravity of erroneous deprivations to
parents and children alike, we conclude
that, absent exigent circumstances, due
process requires, at a minimum, pre-
enforcement notice and some opportunity
to object before law enforcement
officials may separate a parent from her
child pursuant to an out-of-state default
order transferring custody.

  We therefore hold that Morrell has
stated a claim for deprivation, without
due process, of her and her child’s
liberty interest in not being separated,
based on the defendants’ seizure of
Joshua, without prior notice to her in
Illinois and without exigent
circumstances, pursuant to the
defaultorder entered in New Mexico.

B. No Clearly Established Law

  We turn next to the second part of the
analysis of the defendants’ claim of
qualified immunity: whether clearly
established law prohibited the
defendants’ conduct. Katz, 121 S. Ct. at
2156; Anderson v. Creighton, 483 U.S.
635, 640 (1987). To show this, a
plaintiff may point to closely analogous
cases establishing that the conduct is
unlawful, or demonstrate that the
violation is so obvious that a reasonable
state actor would know that what he is
doing violates the Constitution. See
Siebert v. Severino, 256 F.3d 648, 654-55
(7th Cir. 2001); Brokaw, 235 F.3d at
1022; Vickery v. Jones, 100 F.3d 1334,
1339 (7th Cir. 1996).

  Morrell contends that it was clearly
established that due process requires
notice and an opportunity to be heard be
fore state actors may interfere with a
mother’s liberty interest in her child.
The statement of the right at this level
of generality, however, is of little help
in determining the reasonableness of the
defendants’ conduct. See Anderson, 483
U.S. at 639; Wilson, 526 U.S. at 614-15.
The appropriate question is whether it
would be clear to reasonable officials in
the defendants’ position that enforcing
the New Mexico court’s order without
prior notice or an opportunity to be
heard in Illinois was unconstitutional.
See Katz, 121 S. Ct. at 2156; Anderson,
483 U.S. at 639; Wilson, 526 U.S. at 615.

  With regard to the procedures followed
in Illinois, Assistant State’s Attorney
Mock concluded that he was required to
enforce the order without notice to
Morrell, based on his reading of the
Illinois UCCJA. As we noted above,
wedisagree with his conclusion about
Illinois law. But Morrell has not
identified, and we have been unable to
find, any authoritative cases considering
analogous circumstances that hold that
pre-deprivation notice and an opportunity
to be heard is required as a matter of
constitutional due process before a state
may enforce another state’s custody
order. As we noted earlier, cases
concerning the extra-territorial effect
of a state’s judgment or defining the due
process limits of a state’s jurisdiction
over non-residents (Williams v. North
Carolina, 325 U.S. 226 (1945), for
example), do not speak to the procedures
that must be employed in a state asked to
enforce an out-of-state order, and do not
hold that pre-enforcement notice and
hearing is always required. And we do not
think that the Illinois judge’s denial of
Howell’s emergency petition for a body
attachment compels a different
conclusion. Mock had no knowledge of the
basis for the judge’s denial, and the
judge’s failure to issue an order was not
obviously inconsistent with enforcement
of the New Mexico order, given Mock’s
interpretation that an order from an
Illinois judge was not required.

  Morrell also contends that the order
was, on its face, a "constitutional
abomination," and so it should have been
obvious to the defendants that it could
not be enforced. The only alleged
procedural deficiency apparent from the
face of the order was the fact that it
was entered ex parte after Morrell failed
to appear the day after personal service.
Morrell has pointed to no cases holding
that a single day’s notice is, under
these circumstances, constitutionally
inadequate, and given the court’s finding
(recited in the order) that Morrell "has
intentionally been avoiding service of
process," we do not think that notice was
obviously infirm.

  Finally, Morrell contends that the
sheriff’s deputies should have recognized
that the order could not properly be
enforced, based on information they
learned when they were shown copies of
the Indiana pleadings after they arrived
at Morrell’s home, specifically, that
another paternity action had been
instituted by Morrell in Indiana.
According to Morrell, they should have
known that the New Mexico order was no
longer operative because the order
recited that the court relinquished
jurisdiction once another parentage
determination was undertaken:

If [a] parentage determination is
undertaken in So. Carolina or in any
other state, New Mexico relinquishes
jurisdiction to such other state to
determine custody, visitation and child
support issues.

  Morrell’s interpretation of the legal
effect of the filing of the Indiana
paternity action is a reasonable one, but
not the only reasonable one. At Morrell’s
home, the officers were shown pleadings
from the Indiana action, but there was no
order or other indication that the
Indiana court had asserted jurisdiction.
(Indeed, the officers were shown a motion
to dismiss that was pending in Indiana
based on New Mexico’s prior assertion of
jurisdiction.) Morrell’s lawyer told the
officers that the Indiana paternity
action "superceded" the New Mexico
action, but the officers were not
required to rely on the lawyer’s
conclusion about the legal effect of the
initiation of proceedings in Indiana. See
Marks v. Carmody, 234 F.3d 1006, 1010
(7th Cir. 2000) ("We are aware of no rule
that requires police officers to accept
the legal arguments offered by a
suspect’s attorney."). This is
particularly true in light of the fact
that Assistant State’s Attorney DeVriendt
had already made the officers aware of
the Indiana action, and specifically
advised them that the New Mexico order
was the operative one because it was the
only one that was filed in Illinois. See
Davis v. Zirkelbach, 149 F.3d 614, 620-21
(7th Cir. 1998) (police officers who
relied on specific advice of attorney
were entitled to qualified immunity when
the advice was unequivocal and closely
tailored to the particular facts, the
attorney was the one responsible for
rendering such advice, and the police
acted promptly upon receiving the
advice).

  We conclude, therefore, that all
defendants are entitled to qualified
immunity. Because of our conclusion on
the issue of qualified immunity, we need
not reach the sheriff’s deputies’
alternate argument that they were
entitled to absolute immunity.

III.   CONCLUSION

  We are not unmoved by the circumstances
presented by this case, and we share
Morrell’s concerns about the wisdom of
authorizing an infant’s separation from
his mother and removal from the state by
someone whom the child has never seen,
apparently based on nothing more than the
man’s assertions that he, and not the
mother’s husband, was the child’s father.
Much of our concern is based on the
procedures used here, but as we have
said, it was not clearly established that
the procedures were constitutionally
infirm. Therefore, although Morrell has
stated a claim for deprivation, without
due process, of a protected liberty
interest, we hold that the defendants’
conduct in seizing her child was not
contrary to clearly established law and
therefore Affirm the judgment of the
district court.

FOOTNOTES

/1 Morrell also asserts in a conclusory fashion that
the seizure of Joshua violated the Fourth Amend-
ment. Because the argument is not developed, it
is waived. See Williams v. Gen. Elec. Capital
Auto Lease, 159 F.3d 266, 274 (7th Cir. 1998);
United States v. South, 28 F.3d 619, 629 (7th
Cir. 1994).

/2 The "local law" governing recognition and en-
forcement in Illinois of custody determinations
of other states is the Uniform Child Custody
Jurisdiction Act (UCCJA), 750 Ill. Comp. Stat.
35/1, et seq., the requirements of which we will
later address.

/3 Of course, jurisdiction is the only issue pre-
served when a defendant fails to appear, and if
the defendant loses on the question of jurisdic-
tion in a collateral attack, the decision on the
merits is res judicata. See Elite Erectors, Inc.,
212 F.3d at 1034-35; County of Cook, 167 F.3d at
388. Therefore, if jurisdiction is proper in the
rendering court, little is to be gained by fail-
ing to appear and suffering a default.

/4 Griffin distinguished between judgments entered
with adequate prior notice and hearing (as was
the case in Endicott) and those entered without
those prejudgment procedures (which could not be
enforced). Griffin, 327 U.S. at 233-34.

/5 We accept, for purposes of this discussion, the
defendants’ assertion that the New Mexico order
is a "custody determination" subject to the
UCCJA. See 750 Ill. Comp. Stat. 35/3.02 (defining
"custody determination"); see also Pena v. Mat-
tox, 84 F.3d 894, 899 (7th Cir. 1996) (noting
courts’ disagreement about whether a decision in
a paternity action is subject to the uniform
act). The parties do not make anything of the
distinction between custody "judgments" and
"decrees," so we will ignore this difference, as
well. Compare 750 Ill. Comp. Stat. 35/16(a) with
Unif. Child Cust. Jur. Act sec.15(a), 9 U.L.A.
616 (1999).

/6 In this context, "jurisdiction" refers to the
necessary connections, specified by the statute,
between the state and the controversy. See 750
Ill. Comp. Stat. 35/4; Levy v. Levy, 434 N.E.2d
400, 403 (Ill. App. Ct. 1982). We note that
federal law follows the same approach as the
UCCJA, requiring that states afford full faith
and credit to those custody determinations made
by a state having certain specified connections
with the child or controversy. See Parental
Kidnapping Prevention Act (PKPA), 28 U.S.C. sec.
1738A. Recognition of another state’s order,
under the UCCJA, is also limited to those deter-
minations made after prejudgment notice to out-
of-state parents and other specified parties. See
Unif. Child Cust. Jur. Act sec. 13 cmt., 9 U.L.A.
13. The minimal notice to out-of-state parties is
10 days in Illinois, 750 Ill. Comp. Stat. 35/6,
and (at the time the order was entered in this
case) 20 days in New Mexico. N.M. Stat. Ann.
40-10-6(a) (replaced by Unif. Child Cust. Jur. &
Enf. Act (UCCJEA), N.M. Stat. Ann. 40-10A-108,
effective July 1, 2001). Compare PKPA, 28 U.S.C.
sec. 1738A(e) (requiring reasonable notice).

/7 By contrast, the more recent Uniform Child Custo-
dy Jurisdiction and Enforcement Act (UCCJEA)
provides a streamlined enforcement procedure
whereby notice of registration is sent to certain
interested parties, and the out-of-state order
confirmed as a matter of law if those parties
entitled to notice do not contest registration
within a specified period. See Unif. Child Cust.
Jur. & Enf. Act sec. 305, 9 U.L.A. 692-93 (1999).
Illinois has not enacted the UCCJEA.